Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 1 of 19 PagelD: 339

EXHIBIT D
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 2 of 19 PagelD: 340
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 1 of 18 PagelD: 169

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

NEWARK DIVISION
MIROSLAW WIERZBICKI, i
{CIVIL ACTION NO.:
Plaintiff, : 9:19-0v-17721-BRM-SCM
VS.
CITY OF JERSEY CITY;

and JOHN DOE 1-10 (their names being fictitious and i

JERSEY CITY POLICE DEPARTMENT; {
unknown to Plaintiff,

AMENDED COMPLAINT
Defendants.

Plaintiff, MIROSLAW WIERZBICKI (‘Plaintiff’) with a residence address of 1715
Stanhope Street, Borough of Queens, State of New York, by way of Complaint against the
Defendants, herein say:

INTRODUCTION
1. Plaintiff brings this action for compensatory and punitive damages under New Jersey State for
acting in a negligent, careless, reckless, and/or palpably unreasonable manner. These
negligent, careless, reckless or palpably unreasonable acts or omissions in carrying out
ministerial functions include: assault and battery, use of unlawful and excessive force, abuse
of process, failure to supervise, negligent hiring, retention, and/or supervision, and failure to
adequately train. Plaintiff also asserts a violation of rights under the Federal Constitutional
rights as defendants, under color of state law deprived Plaintiff of his First and Fourteenth

Amendments. (42 U.S.C. § 1983), New Jersey State Constitution and New Jersey State Civil
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 3 of 19 PagelD: 341
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 2 of 18 PagelD: 170

Rights Act (N.J.S.A. 10:6-1 et seq.). Attorney’s fees are sought pursuant to 42 U.S.C. § 1989,

and N.J.S.A. 10:6-1(). Punitive damages are plead pursuant to N.J.S.A. 2A:15-5, 9,

JURISDICTION AND VENUE
a Plaintiff brings this action against Defendants to redress the deprivation of rights secured
to Plaintiff by the United States Constitution, 42 U.S.C, § 1983, the New Jersey Constitution, and
New Jersey State Law.
3) This court has jurisdiction over the matter in controversy pursuant to 28 U.S.C. § 1331 and
42 U.S.C. § 1983.
4, Plaintiff invokes the pendent and supplemental jurisdiction of this Court over Plaintiff's
state law claims pursuant to 28 U.S.C. § 1367 as the state law claims form part of the same case
or controversy.
» This Court has personal jurisdiction over the Defendants.

6. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

PARTIES

ihe Plaintiff was at all times, pertinent hereto, a resident of the Borough of Queens, County of
Queens and State of New York.

8. Defendant City of Jersey City (hereinafter “JC Defendant”), is a municipality, located in
Hudson County, New Jersey with offices at 365 Summit Ave, Jersey City, New Jersey, and the
employer of the unnamed Police Officers.

9, Defendant, Jersey City Police Department (hereinafter “PD Defendant”), is a duly
constituted subdivision of JC Defendant, with offices at 280 Grove Street, Jersey City, New Jersey.
10. _— AJ officers, unnamed, were at all times relevant herein, duly appointed and acting officers

of the police department of the City of Jersey City, Hudson County, New Jersey, acting under color

2
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 4 of 19 PagelD: 342
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 3 of 18 PagelD: 171

of State Law, to wit, under color of the statutes, ordinances, regulations, policies, customs and
usages of the State of New Jersey and/or the City of Jersey City, N.J.

11. Unnamed Police Officers, Defendants “John Doe 1-10” (their name being fictitious and
unknown to Plaintiff), (hereinafter “John Doe Defendants 1-10”), individually and as Police
Officers, are employees, agents and/or public officials, of the Defendants, JC Defendant and PD
Defendant, who were present at or about 500 Martin Luther King Boulevard in Jersey City, New

Jersey, on September 8, 2017.

FACTS
12. At approximately 12:00 p.m. of September 8, 2017, Plaintiff was riding his bicycle near
building situated at 500 Martin Luther King Boulevard in Jersey City, New Jersey.
13. Atthe same time, two uniformed Jersey City police officers (hereinafter “Defendants John
Doe 1-10”) were also at near the building situated at 500 Martin Luther King Boulevard in Jersey
City, New Jersey.
14. The names of the two uniformed Jersey City police officers being unknown to Plaintiff at
this time.
15. Defendants John Doe 1-10 sprang from their marked police vehicle, ran up behind Plaintiff
and violently shoved Plaintiff off of his bicycle causing Plaintiff to fall to the ground.
16. The then sixty-one (61) year old Plaintiff suffered from serious personal injuries as a result
of being shoved off of his bicycle as aforesaid.
17, Despite Plaintiff's obvious and immediate injuries including a swollen wrist, the
Defendants John Doe 1-10 handcuffed the Plaintiff.
18. Defendants John Doe 1-10 then performed an illegal search of Plaintiff by searching

Plaintiff's pockets, backpack, and cellular telephone cover and wallet.
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 5 of 19 PagelD: 343
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 4 of 18 PagelD: 172

19. At some point during the illegal search of Plaintiff, the Defendants John Doe 1-10
discovered that Plaintiff does not speak English and speaks only Polish.

20. Defendants John Doe 1-10 requested additional police assistance from another Jersey City
police officer who speaks Polish (also Defendants John Doe 1-10) and this subsequent officer
appeared at the scene.

21. Despite Plaintiff's obvious injuries, none of the Defendants John Doe 1-10 called for an
ambulance to assist or treat Plaintiff.

22.  Atno time during the time Plaintiff was being illegally searched by Defendants John Doe
1-10, was any medical aid provided, despite the fact that Plaintiff was physically assaulted and
injured by the Defendants John Doe 1-10, there were visible signs of injury, and that this was
known by all officers present at the scene.

23. Plaintiff did not resist the assault, illegal search and seizure of his person and private
property, and he did not evade the officers in any way. The force used against him was
unnecessary, unreasonable and excessive.

24, Plaintiff was placed in imminent fear of his personal safety.

25. Atal times during the events described above, PD Defendant, the Defendants John Doe 1-
10, and the JC Defendant were engaged in a joint venture.

26. Atall times during the events described above, the Defendants John Doe 1-10 were police
officers who were engaged within their employment as police officers of the JC Defendant and the
PD Defendant.

27. The unnamed defendants assisted each other in performing the various actions described
and lent their physical presence and support, and the authority of their office to each other during

the said events,
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 6 of 19 PagelD: 344
Case 2:19-cv-17721-BRM-SCM Documenti8 Filed 05/28/20 Page 5 of 18 PagelD: 173

28. Upon belief, the Defendants John Doe 1-10, acting under color of law, failed to file any
report, statement, or the like regarding the events that occurred on or about September 8, 2017.
29. The actions of the Defendants John Doe 1-10, resulted in illegal, continued abuse of
process to hide the assault and battery and intentional inflection of emotional distress upon the
Plaintiff. This caused Plaintiff to be denied his constitutionally protected rights, under both State
and Federal Law, to be subject to an assault and illegal search, to be caused pain and suffering,
and otherwise endure mental and emotional stress.

30. Asaresult, of Defendants actions, Plaintiff was denied his constitutionally protected rights,
under both State and Federal Law, was illegally searched and assaulted, was caused to sustain pain
and suffering, and otherwise endure mental and emotional distress.

31. Each of the Defendants John Doe 1-10 acted under color of state law in their official
capacity to deprive the Plaintiff of his clearly established right to be free from excessive force
under the Fourth, Fifth, Eighth and Fourteenth Amendments to the Constitution of the United
States and by 42 U.S.C. §§1983 and 1988.

32. Plaintiff was not given any explanation for the acts of the Defendants.

33. Plaintiff sustained physical injuries as a result of mistreatment and actions.

34. As a direct and proximate result of the Defendants’ conduct as aforesaid, the Plaintiff
suffered inter alia a fractured right wrist, as well as, mental and emotional trauma; all of which
continue to this day and are permanent in nature

35. Plaintiff was placed im fear of his personal safety as a result of Defendants’ actions.

36. Asa direct and proximate result of the said acts of the named and unnamed Defendants,

the Plaintiff suffered the following injuries and damages:
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 7 of 19 PagelD: 345
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 6 of 18 PagelD: 174

A. The violation of his State and Federal Constitutional and Statutory Rights to be free of
unreasonable searches and seizures, and including his rights under the Fourth and Fourteenth
Amendment to the U.S. Constitution;

B. Loss of physical liberty;

Cc Physical pain and suffering;

D. Denied of Plaintiff's right of free expression;

E Denied of Plaintiff's right of equal protection;

F. Assault and battery resulting in permanent injury;

G. Psychological trauma, emotional distress, suffering and damage, including but not limited
to humiliation caused by the trauma of the unfounded assault and illegal search of Plaintiffs person
and property;

H, Violation of New Jersey State Civil Rights pursuant to N.J.S.A. 10:6-1(f);

I Punitive damages are demanded pursuant to N.J.S.A.2A:15-5.9,

J. Violation of 42 U.S.C. § 1983;

K. Attorney’s fees are sought pursuant to 42 U.S.C. § 1988;

L. Monetary damages, including economic loss.

ADDITIONAL FACTS SURROUNDING LIABILITY
37. JC Defendant is the ultimate policymaking authority for all officially-adopted policies and
procedures implemented by employees of JC Defendant, including all unnamed officers as
Defendants John Doe 1-10, Further, it is the entity legally responsible for the hiring, retention,
supervision, and training of employees of the PD Defendant, as well as, administering any

discipline to said employees.
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 8 of 19 PagelD: 346
Case 2:19-cv-17721-BRM-SCM Documenti8s Filed 05/28/20 Page 7 of 18 PagelD: 175

38. The PD Defendant has a long-standing de-facto policy of unlawful profiling as has been
acknowledged by New Jersey governors, attomeys general and the local politicians. Upon
information and belief, in the past few years alone, more than ten (10) current and former officers
at PD Defendant have been charged with corruption and/or using excessive force.

39. JC Defendant has been placed on notice that there is a pervasive and systematic pattern,
custom and practice within the PD Defendant to unlawfully stop, search, arrest and use excessive
force by rendering vicious beatings to members of the public — even those who do not resist arrest,
including innocent bystanders and those accused of minor criminal infractions ~ and to make great
efforts to use excessive force outside of the view of third-party witnesses, and frequently while the
person detained is subdued, restrained, or otherwise still in handcuffs.

40. False reports are rendered, and prosecutions are officially pursued against the victims of
these unconstitutional beatings and excessively forceful arrests. Finally, the internal investigations
into such allegations of excessive force are almost always a virtual whitewash, as officers of PD
Defendant are rarely, if ever, punished for such conduct even when investigations reveal conduct
that requires actions to be undertaken against the officer(s) involved to prevent such civil rights
and constitutional violations in the future.

4], Specifically, the notice to the PD Defendant of the unconstitutional conduct of its officers
and employees has occurred through notices of intent to sue, lawsuits, internal affairs
investigations, and media reports, ye the PD Defendant fails to take any remedial action.

42. Thus, PD Defendant is also on notice of the fact that a systemic and pervasive pattern and
practice of excessive force and wrongful and unreasonably forceful arrests with exist within the

Jersey City Police Department and that members of the citizenry are the victims of these acts
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 9 of 19 PagelD: 347
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 8 of 18 PagelD: 176

committed by Jersey City Police Department officers in violation of the Fourth, Fifth, Eighth and
Fourteenth Amendments,
43. Defendant Jersey City Police Department officers are allowed and indeed encouraged to
commit these wrongful and unconstitutional acts with impunity knowing that no discipline, much
less meaningful discipline, will follow for acts of excessive force. Such illegal conduct is ratified
and condoned by PD Defendant.
44, The John Doe 1-10 Defendants are comfortable in the knowledge that any act of excessive
force that they commit will not result in discipline by PD Defendant even when the act of excessive
force occurs. Thus, the lack of discipline for acts of excessive force, allowed the John Doe 1-10
Defendants to wrongfully stop, search, detain and commit excessive and unreasonable force
against the Plaintiff because the John Doe 1-10 Defendants knew that there would be no official
reprisals for their actions against the Plaintiff.
45. | Upon information and belief, the discovery phase of this litigation will further reveal many
other instances where PD Defendant, by and through its officers and employees, has allowed,
condoned, and encouraged a systemic, ratified, and sanctioned policy of acts of excessive and
unreasonable force, wrongful stops, wrongful searches, wrongful detainment and racial profiling
only to fail to discipline personnel for such actions, much less properly supervise and train to
prevent further abuses.

COUNT I

42 U.S.C. § 1983- Against Individual Unnamed Police Officers
identified as Defendants John Doe 1-10

46. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as

if fully set forth herein at length.
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 10 of 19 PagelD: 348
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 9 of 18 PagelD: 177

47. The actions of the Defendants, under color of state law jointly, and severally deprived the
Plaintiff of clearly established and well-settled rights under the Fourth and Fourteenth
Amendments to the United States Constitution 42 U.S.C. § 1983.

48. Plaintiff was denied his liberty and property interests protected by the Due Process Clause.
49, Plaintiff was denied his rights to be free from unreasonable searches and seizures of his
person.

50. Plaintiff was denied his right to be free from the use of excessive, unreasonable, and
unjustified force against his person.

51, Defendants acted maliciously and with deliberate indifference to a substantial risk of harm
to Plaintiff.

52, The actions of the named and unnamed Defendants shock the conscience or otherwise
offend judicial notions of fairness and are offensive to human dignity.

53. Defendants’ actions were reckless, careless and/or grossly negligent.

54. Asadirect and proximate cause of the acts and/or omission of the defendants, Plaintiff was
harmed, and denied protection from the arbitrary exercise of the powers of government and
subjected to governmental power which was used for oppression (U.S. Const. Amend. XIV, § 1;
N.J.Const.Art I§1).

55. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of

money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 11 of 19 PagelD: 349
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 10 of 18 PagelD: 178

and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.
56. As a further direct and proximate result, the Defendants’ willful deliberate, malicious,
reckless, careless and/or grossly negligent conduct, Plaintiff was caused to sustain injury to his
reputation, humiliation, mortification and/or embarrassment, emotional distress, suffering and
damage.
57. Defendants acted with callous, reckless indifferences to the constitutional rights of
Plaintiff.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT II

42. U.S.C. § 1983- Against Defendant City of Jersey City
58. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
59. The City of Jersey City, Jersey City Police Department, its officials, and John Doe 1-10
Defendants acted as final policy maker at all times material hereto.
60. Defendant City of Jersey City its officers, employees, and/or agents were acting under color
of state law and acted with deliberate indifference to a substantial risk of harm to Plaintiff.
61. Prior to September 8, 2017, the Defendant City of Jersey City, developed and maintained
policies or customs exhibiting deliberate indifference to the constitutional rights of individuals

within its jurisdiction which caused the violation of Plaintiff's rights.

10
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 12 of 19 PagelD: 350

Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 11 of 18 PagelD: 179

62. It was the policy and/or custom of the Defendant City of Jersey City to inadequately and
improperly investigate citizens’ complaints of police misconduct and acts of misconduct were,
instead, tolerated by the City of Jersey City.
63. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, prejudgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT J
42 U.S.C. § 1983- Against Defendant Jersey City Police Department

64. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.

65, The City of Jersey City, Jersey City Police Department, its officials, and John Doe 1-10
Defendants acted as final policy maker at all times material hereto.

66. Defendant Jersey City Police Department its officers, employees, and/or agents were acting
under color of state law and acted with deliberate indifference to a substantial risk of harm to

Plaintiff.

1]
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 13 of 19 PagelD: 351
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 12 of 18 PagelD: 180

67. Prior to September 8, 2017, the Defendant Jersey City Police Department, developed and
maintained policies or customs exhibiting deliberate indifference to the constitutional rights of
individuals within its jurisdiction which caused the violation of Plaintiff s rights.
68. It was the policy and/or custom of the Defendant Jersey City Police Department to
inadequately and improperly investigate citizens’ complaints of police misconduct and acts of
misconduct were, instead, tolerated by the Defendant Jersey City Police Department.
69. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and. permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT IV

Violation of 42 U.S.C. §1985
Conspiracy to Violate Civil Rights

70. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as

if fully set forth herein at length.

12
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 14 of 19 PagelD: 352
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 13 of 18 PagelD: 181

71, The acts of the JC Defendants, as well as, the PD Defendants constitute a violation of the
Civil Rights Act, 42 U.S.C. §1985, namely a conspiracy to violate the civil rights of Plaintiff based
on his race, ethnicity, national origin, or other unlawful basis.
72. As a proximate result of the above-mentioned acts, Plaintiff has been damaged and has
suffered severe emotional distress and mental anguish, as well as, deprivation of rights under the
Civil Rights laws.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT V.

VIOLATION OF 42 U.S.C. §1986
Failure to Prevent Violations of Civil Rights

73. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.

74, The Defendants had knowledge of the discrimination/violation of constitutional rights
perpetrated on Plaintiff but neglected and failed to prevent said wrongful and illegal acts when
they had power to do so.

75. This neglect, aid and refusal to prevent or rectify is a violation of the Civil Rights Act, 42
ULS.C, §1986.

76. As a proximate result of the above-mentioned acts, Plaintiff has been damaged and has
suffered serious physical injury, severe emotional pain, suffering, anguish, and distress and a

deprivation of rights under the Civil Rights laws.

13
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 15 of 19 PagelD: 353
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 14 of 18 PagelD: 182

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT VI
New Jersey Constitution and New Jersey Civil Rights Act

77. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length,
78, The acts of the named and unnamed Defendants under color of state law, jointly and
severally deprived the Plaintiff of his right to due process of law and to be free from unreasonable
searches and seizure (N.J. Constitution Article 1).
79, Furthermore, Plaintiff was deprived of substantive due process, equal protection rights,
privileges and immunities secured by the Constitution or Laws of the United States, or any
substantive rights, privileges and immunities secured by the Constitution or Laws of this State.
80. Defendants committed such acts or omissions to constitute governmental abuses against
the liberty or property rights of Plaintiff, said abuses shocked the conscience or otherwise offend
judicial notions of fairness.
81. As adirect and proximate result of the willful, malicious, reckless, deliberately indifferent,
careless or grossly negligent conduct of Defendants including, the use of unreasonable and
excessive force, improper search and seizure, assault and battery, denial of medical care, Plaintiff
was injured.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

14
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 16 of 19 PagelD: 354
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 15 of 18 PagelD: 183

COUNT VIL

New Jersey Constitution, New Jersey Civil Rights Act
Against City of Jersey City

82. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as

if fully set forth herein at length.

83. The acts of the JC Defendants, PD Defendants, John Doe 1-10 Defendants, violated

Plaintiff's rights and the New Jersey Constitution as well as the N.J, Civil Rights Act.
WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,

jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT VUE.

Assault and Battery
84. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
85. The John Doe 1-10 Defendants in their official capacity, acting under color of state law,
assaulted and battered the Plaintiff.
86. Additionally, the John Doe 1-10 Defendants, acting under color of state law, stood by and
failed to intervene or stop the assault. This was a ministerial act and a violation of their duties to
maintain and uphold statutory and constitutionally imposed duties.
87. Defendants’ action or lack of action was a substantial factor that brought about the injury,
loss and harm to the Plaintiff.
88. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,

careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent

15
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 17 of 19 PagelD: 355
Case 2:19-cv-17721-BRM-SCM Document18 Filed 05/28/20 Page 16 of 18 PagelD: 184

injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of
money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,
and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT IX
Intentional Infliction of Emotional Distress

89, Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.
90. Defendants” conduct was extreme and outrageous, was intended to produce
emotional distress, and/or was in reckless disregard of a high probability that emotional distress
would follow.
91. Plaintiff suffered extreme emotional distress and damages which were proximately
caused by Defendants’ conduct.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable.

COUNT X.

Negligent Hiring, Supervisions and Retention

16
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 18 of 19 PagelD: 356
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 17 of 18 PagelD: 185

92. Plaintiff incorporates each and every allegation contained in the preceding paragraphs, as
if fully set forth herein at length.

93. Defendants City of Jersey City, its officials, Defendant Jersey City Police Department,
Chief of Police, and final policy maker, individually, and/or in their official capacities, did so
negligently, carelessly, recklessly, or knowingly, hired, trained, or retained incompetent,
unskilled, and improper persons for the management and/or operation of the Jersey City Police
Department, such that they knew or should have known that the persons were not properly
qualified to undertake the work in such a manner as to prevent a hazardous or reasonably
foreseeable risk of injury which occurred to Plaintiff.

94. Defendant City of Jersey City, its officials, Defendant Jersey City Police Department, Chief
of Police and final policy maker, so negligently gave poor and/or inadequate instructions, and/or
formulation of policy, and/or failed in its duty to review the decisions of the Jersey City Police
Department, and by said wrongful acts or omissions, to correct known improper actions.

95. Defendants failed to screen or adequately screen, train or adequately train, supervise or
adequately supervise, and/or negligently retained police officers, even though Defendants knew or
should have known the officers posed a danger to their community.

96. The negligent hiring, supervising, and retention of the named and unnamed police officers
was the proximate cause of the injuries sustained by Plaintiff.

97. As a direct and proximate result the Defendants’ willful deliberate, malicious, reckless,
careless and/or grossly negligent conduct, Plaintiff was caused to sustain severe and permanent
injuries, was caused great pain and suffering, and mental anguish, does presently sustain the same
and in the future will sustain the same, was obliged to seek medical care and expend large sums of

money to affect a cure for the injuries, pain and suffering and mental anguish which he sustained,

17
Case 2:19-cv-17721-BRM-ESK Document 27-6 Filed 10/20/20 Page 19 of 19 PagelD: 357
Case 2:19-cv-17721-BRM-SCM Document 18 Filed 05/28/20 Page 18 of 18 PagelD: 186

and is presently obligated to expend large sums of money so as to affect a cure for the injuries
which he sustained.

WHEREFORE, Plaintiff demands judgment against all named and unnamed Defendants,
jointly, and severally, for compensatory damages, punitive damages, costs of suit, pre-judgment

interests, attorney’s fees, and such other relief as the court deems just and equitable,

DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury of all issues so triable under the law,

DESIGNATION OF TRIAL COUNSEL
Plaintiff designates the undersigned as trial counsel.
CERTIFICATE OF SERVICE
We hereby certify that on May 28, 2020 we electronically filed the foregoing Complaint
with the Clerk of the Court using PACER/CM/ECF. We also certify that the foregoing document
will be served on all parties either via transmission of Notices of Electronic Filing generated by
PACER/CM/ECF or in some other authorized manner for those counsel or parties who are not

authorized to receive electronically Notices of Electronic Filing.

Respectfully submitted,

 

Livius M. Ilasz, Esq.

Dated: May 27, 2020

18
